                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GERONIMO F. ROSADO, JR.,

                         Plaintiff,

       v.                                                 CIVIL ACTION

CITY OF COATESVILLE et al.,                               NO. 19-02426

                         Defendants.


                                        ORDER

      AND NOW, this 30th day of March 2020, upon consideration of Rosado’s

Amended Complaint (ECF No. 6), Ken’s Towing’s Motion to Dismiss (ECF No. 14), the

City of Coatesville and Corporal Boyle’s Motion to Dismiss (ECF No. 16), Rosado’s

Responses (ECF Nos. 17 & 19), and Ken’s Towing’s Reply (ECF No. 21), it hereby

ORDERED that:

      1. Ken’s Towing’s Motion is GRANTED;

      2. The City of Coatesville and Corporal Boyle’s Motion is GRANTED in part

            and DENIED in part;

      3. The federal claims in the Amended Complaint are DISMISSED with

            prejudice, with the exception that Rosado’s procedural due process claim

            against Corporal Boyle in Count II may proceed;

      4. Rosado’s state law claims are DISMISSED without prejudice pursuant to

            28 U.S.C. § 1367(c)(2);

      5. Ken’s Towing’s Motion to Strike (ECF No. 27) is DENIED as moot; and

      6. Corporal Boyle shall FILE an answer on or before Wednesday, April 15,

            2020.
BY THE COURT:



 /s/ Gerald J. Pappert
________________________
GERALD J. PAPPERT, J.
